               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA

                 Plaintiff,

v.                                      //     CIVIL ACTION NO. 1:16CV42
                                                    (Judge Keeley)

GARY WALDEN;
BRIAN CARL WALDEN,
as Conservator for Gary Walden,
a protected person;
BRIAN CARL WALDEN,
as Administrator CTA of the Estate
of the deceased Tina Walden;
WALDEN HOMES, LLC;
d/b/a Walden Rentals; and
973 CHESTNUT RIDGE ROAD, INC.

                 Defendants.


 MEMORANDUM OPINION AND ORDER GRANTING THE MOTION OF THE UNITED
    STATES TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]

     Pending    is   the       motion   of    the    United   States   of     America

(“United   States”),       seeking      to   hold    the   defendants    in     civil

contempt for failing to obey a consent decree entered by the

Court on July 10, 2017. For the reasons that follow, the Court

GRANTS the motion (Dkt. No. 74).

                                         I.

     The United States initiated this action to enforce Title VII

of the Civil Rights Act of 1968 (the “Fair Housing Act”), as

amended,   42   U.S.C.     §    3601,   et    seq.    According   to    the    United

States, the defendants, Gary Walden, Tina Walden, Walden Homes,
UNITED STATES V. WALDEN, ET AL.                                            1:16CV42

 MEMORANDUM OPINION AND ORDER GRANTING THE MOTION OF THE UNITED
    STATES TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


LLC d/b/a Walden Rentals, and 973 Chestnut Ridge Road, Inc.,

engaged    in   unlawful    discrimination        on     the    basis   of   sex   by

subjecting female tenants at their rental properties to severe,

pervasive, and unwelcome sexual harassment in violation of the

Fair Housing Act. Specifically, over a period of at least nine

years Gary Walden engaged in egregious acts of sexual harassment

against     female    tenants     and       prospective         tenants      at    the

residential     rental     properties       he   owned    and    managed     in    the

Morgantown, West Virginia area. See Dkt. No. 31.

     Gary Walden’s discriminatory conduct included, but was not

limited to, the following: engaging in unwelcome sex acts with

his female tenants; engaging in unwanted sexual touching and

groping; conditioning or offering tangible housing benefits in

exchange for performance of sex acts; touching himself in a

sexual manner and exposing himself in the presence of female

tenants;    making   unwanted     and       unwelcome     sexual    comments       and

advances;    entering    the    apartments       of    female    tenants     without

permission or notice to sexually harass them; and taking or

threatening     to   take    adverse    housing        actions    against     female

tenants who refused or objected to his sexual advances. Id. at


                                        2
UNITED STATES V. WALDEN, ET AL.                                               1:16CV42

 MEMORANDUM OPINION AND ORDER GRANTING THE MOTION OF THE UNITED
    STATES TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


4-5. Tina Walden failed to take appropriate steps to remedy the

discrimination after receiving tenant complaints about sexual

harassment.        Indeed,      she    took       adverse    housing      actions,     or

threatened     such       actions,     in     retaliation      for     discrimination

complaints. Id. at 5-6.

       The United States charged that Tina Walden, Walden Homes,

LLC,    and   973    Chestnut     Ridge     Road,     Inc.   were    liable      for   the

discriminatory conduct of Gary Walden, who was acting as their

agent, and that Gary Walden, Walden Homes, LLC, and 973 Chestnut

Ridge Road, Inc. were liable for the discriminatory conduct of

Tina Walden, who was acting as their agent. Id. at 6.

       According to the United States, as a consequence of these

acts    and   statements,        the    defendants      (1)    denied      housing      or

otherwise made housing unavailable because of sex in violation

of     42   U.S.C.    §    3604(a);     (2)       discriminated      in    the    terms,

conditions, or privileges of the rental of dwellings, or in the

provision     of     services    or    facilities      in    connection     therewith,

because of sex, in violation of 42 U.S.C. § 3604(b); (3) made

statements with respect to the rental of dwellings that indicate

a preference, limitation, or discrimination based on sex, in


                                              3
UNITED STATES V. WALDEN, ET AL.                                           1:16CV42

         MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
       MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


violation of 42 U.S.C. § 3604(c); and (4) coerced, intimidated,

threatened,    or   interfered     with       persons      in   the    exercise   or

enjoyment    of,    or    on   account       of   their    having     exercised   or

enjoyed, their rights under Section 804 of the Fair Housing Act,

all in violation of 42 U.S.C. § 3617. Id. at 7. The United

States    further   asserted     that    female      tenants     and    prospective

tenants were injured by the defendants’ discriminatory conduct,

and that the defendants’ conduct was intentional, willful, and

taken in reckless disregard for the rights of others. Id. at 8.

        Through mediation, the parties settled their dispute prior

to trial. Consequently, on July 10, 2017, the Court entered a

consent decree (“Consent Decree,” or “Decree”) (Dkt. No. 73),

requiring the defendant to deposit $500,000.00 into a Settlement

Fund for the purpose of compensating the victims harmed by Gary

Walden’s sexual harassment. Id. at ¶ 22. They agreed to deposit

a first payment of $100,000.00 into the Settlement Fund within

thirty (30) days of entry of the Decree, and to deposit the

remaining balance of $400,000.00 into the Settlement Fund by

January 15, 2018. Id. Further, the terms of the Consent Decree

also     required   the    defendants        to   pay     $100,000.00    in   civil


                                         4
UNITED STATES V. WALDEN, ET AL.                                                 1:16CV42

         MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
       MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


penalties to the United States by January 15, 2018. Id. at ¶ 33.

Finally,    pursuant       to    the    Consent      Decree,     the    Court    retained

jurisdiction over the case in order to enforce compliance with

its terms. Id. at ¶ 38.

        Of critical importance to the pending motion, although the

defendants deposited the initial $100,000.00 payment into the

Settlement Fund on August 10, 2017, they never paid the balance

of     $400,000.00    to    the        Settlement      Fund,     nor    did     they    pay

$100,000.00 in civil penalties to the United States. The United

States communicated with counsel for the defendants on numerous

occasions in an effort to secure compliance with the Consent

Decree (Dkt. Nos. 74 at 3; 75 at 3), but those efforts proved

unavailing.     See    also      Dkt.    No.     75-1,     Exhibit     1,   Letter     from

Jackson to Armistead and Scudiere. There is no dispute that the

defendants     are    “fully      aware”     of      their    obligations      under   the

Decree (Dkt. No. 75 at 4-5). Indeed, they have conceded that

they    both   failed      to    deposit       the    additional       funds    into    the

Settlement     Fund   and       also    to   pay     the     civil   penalties    to   the

United States. Id.




                                             5
UNITED STATES V. WALDEN, ET AL.                                                  1:16CV42

      MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
    MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]

                                             II.

        “There can be no question that courts have inherent power

to enforce compliance with their lawful orders through civil

contempt.” Render’s Mkts., Inc. v. Joppatowne G.P. Ltd. P’ship,

608 F. App’x 130, 131 (4th Cir. 2015) (unpublished decision)

(quoting Shillitani v. United States, 384 U.S. 364, 370 (1966));

see also Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The

Court     may    impose     sanctions        for   civil    contempt        “to    coerce

obedience to a court order or to compensate the complainant for

losses    sustained       as   a    result    of   the   contumacy.”        In    re   Gen.

Motors    Corp.,     61     F.3d     256,    258   (4th     Cir.   1995)         (citation

omitted). “The appropriate remedy for civil contempt is within

the court’s broad discretion.” Id. at 259.

        Civil    contempt      is   appropriate     if     the   order      said    to   be

violated        “set[s]    forth      in     specific     detail       an   unequivocal

command”    that     is   “clear      and    unambiguous.”       Id.    Therefore,       in

order to establish that the defendants should be held in civil

contempt, the United States must prove, by clear and convincing

evidence, the following factors:

        (1) the     existence of a valid decree of which the
        alleged      contemnor  had  actual  or   constructive

                                             6
UNITED STATES V. WALDEN, ET AL.                                    1:16CV42

       MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
     MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


      knowledge; (2) the decree was in favor of the party
      moving for contempt; (3) the alleged contemnor
      violated the terms of the decree by its conduct, and
      had   actual  or   constructive  knowledge   of  such
      violation; and (4) the moving party was harmed by the
      violation.

Ashcraft v. Conoco, Inc., 218 F.3d 288, 301 (4th Cir. 2000)

(citation omitted). Here, the United States has met this heavy

burden.

                                      III.

A.   The Consent Decree is a valid decree of                      which     the
     defendants had actual or constructive knowledge.

      The United States first must establish the existence of a

valid decree of which the defendants had actual or constructive

knowledge. Ashcraft, 218 F.3d at 301. As already discussed, the

parties     voluntarily     resolved       this   litigation      through     a

negotiated Consent Decree, which the Court entered as an Order

on July 10, 2017 (Dkt. No. 73). The terms of the Decree were

negotiated during mediation sessions attended by the guardian ad

litem     for   Gary   Walden   and    defense    counsel   for   the     other

defendants. See Dkt. No. 75-1 at ¶ 4. All of the defendants

agreed to the terms of the Decree as evidenced by the signatures

of their representatives (Dkt. No. 73 at 15). Further, pursuant


                                       7
UNITED STATES V. WALDEN, ET AL.                                                 1:16CV42

       MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
     MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


to the terms of the Decree, on August 10, 2017, they made the

initial deposit of $100,000.00 into the Settlement Fund. See

Dkt. No. 75-2 at ¶ 4. Finally, they have not disputed that the

Consent   Decree      is    a    valid    decree   of   which       they       had    actual

knowledge. See Dkt. No. 76. The United States, therefore, has

satisfied its burden with regard to the first factor.

B.   The Consent Decree was in the United States’s favor.

      Second, the United States must establish that the Consent

Decree    was    in   its       favor.    Ashcraft,     218    F.3d       at    301.        The

defendants do not dispute this factor. See Dkt. No. 76. The

Decree    unambiguously          orders    them    to   deposit       money          into    a

Settlement Fund to compensate persons harmed by their conduct

and to pay civil penalties to the United States to vindicate the

public interest. Further, it enjoins Gary Walden from engaging

in certain activities, including entering the premises of or

performing      management       responsibilities       at    any    of    the       subject

rental properties, and initiating or knowingly participating in

any direct personal contact with any current or past tenant. See

Dkt. No. 73 at 5-11. The United States, therefore, has satisfied

its burden with regard to the second factor.


                                           8
UNITED STATES V. WALDEN, ET AL.                                        1:16CV42

       MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
     MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]

C.    The defendants knowingly violated the Consent Decree.

      Third, the United States must establish that the defendants

knowingly violated the terms of the Consent Decree. Ashcraft,

218 F.3d at 301. The Decree required the defendants to deposit

an additional $400,000.00 into the Settlement Fund and to pay

$100,000.00 in civil penalties to the United States by January

15, 2018 (Dkt. No. 73 at ¶¶ 22, 33). When the defendants failed

to   make   these   payments,    the       United    States   discussed   these

outstanding    obligations      with       defense    counsel    and    Walden’s

guardian ad litem on numerous occasions (Dkt. No. 75-1).

      The defendants do not dispute their failure to comply with

the clear and unequivocal terms of the Consent Decree. See Dkt.

No. 76. Nor do they dispute their constructive, if not actual,

knowledge of these violations. Indeed, they concede that they

are “fully aware of the[ir] obligations” under the Decree. Id.

at 1. Rather, they claim that a “range of factors outside of

their control” have prevented them from fulfilling their payment

obligations,    making    timely       performance       under    the     Decree

“impossible” (Dkt. No. 76 at 1-2).




                                       9
UNITED STATES V. WALDEN, ET AL.                                         1:16CV42

      MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
    MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


     A party facing sanctions for civil contempt may assert the

defense of “a present inability to comply with the order in

question.” United States v. Rylander, 460 U.S. 752, 757 (1983)

(citations omitted) (emphasis in original). It is well settled,

however, that in raising this defense, it is the defendant who

bears the burden of production. Id. Thus, in order to purge

himself   of   civil    contempt,      a    defendant      must    affirmatively

produce evidence showing a present inability to comply with the

order in question. See United States v. Butler, 211 F.3d 826,

831 (4th Cir. 2000).

     Courts have held that “[c]onclusory assertions of financial

inability . . . are insufficient to satisfy this burden.” S.E.C.

v. SBM Inv. Certificates, Inc., No. 1:06–CV–0866–DKC, 2012 WL

706999, *11 (D.Md. Mar. 2, 2012) (citations omitted). “Rather,

the [defendants] must show that they acted in good faith and

took all reasonable efforts to comply with the court’s order.”

Id. Moreover, “inability to comply is only a ‘complete defense’

if the party is unable to comply in any manner with a court’s

order.” First Mariner Bank v. Resolution Law Grp., P.C., No.

MJG-12-1133,   2014    WL   1681986,       at   *2   (D.   Md.   Apr.   28,   2014)


                                       10
UNITED STATES V. WALDEN, ET AL.                                                       1:16CV42

         MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
       MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


(emphasis       added).     “[O]therwise,            in    order      to    demonstrate       that

they    have     undertaken         reasonable          and    good        faith    efforts     to

comply, [ ] the party must pay to the extent that [its] finances

would allow.” SBM Inv. Certificates, 2012 WL 706999, at                                         *11

(citing Loftus v. Se. Pa. Transp. Auth, 8 F.Supp.2d 464, 468

(E.D.Pa. 1998), aff’d, 187 F.3d 626 (3rd Cir. 1999)).

        Here,    the      defendants       have      failed     to    meet     their      burden.

Beyond     merely      asserting        their     financial        inability,         they    have

failed     to    affirmatively            produce       evidence       of    their       “present

inability to comply with the order in question.” See generally

Dkt.    No.     76   at    1-3;     see     also       Butler,     211      F.3d    at    831   (a

defendant       asserting          that     compliance          with        court     order     is

“impossible”         has    “the    burden        of      producing        evidence      that   he

presently lack[s] the funds to comply”). They have submitted no

bank statements, account records, or other financial documents

tending to corroborate their purported inability to pay. Other

than pointing to an alleged inability “to obtain a loan secured

by   the    real     estate”       or     to    borrow        money    “from       any    private

sources,” Dkt. No. 76 at 2, they have produced no evidence that

they in good faith have made “all reasonable efforts to comply”


                                                11
UNITED STATES V. WALDEN, ET AL.                                                   1:16CV42

         MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
       MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


with the Court’s Order. SBM Inv. Certificates, 2012 WL 706999,

at *11.

        Significantly, the defendants concede that they own “more

than    $700,000.00       worth     of   property,”      which      could    be    sold    to

satisfy their payment obligations under the Consent Decree (Dkt.

No. 76 at 2). But they have not sold these properties because

Gary     Walden    “intends         to   transfer      his    interest       in    [these]

properties        to     his    children.”       Id.    In    the     face    of      their

obligations under the Consent Decree, they credulously submit

that a “forced sale” of the properties at below fair market

value    “would        only    punish    innocent      persons   not    party       to    the

Consent [Decree].” Id.

        This   argument        is    unconvincing.       As   an     initial       matter,

obtaining fair market value for the sale of the defendants’ real

estate is not a condition of the Consent Decree. Fulfilling

payment obligations to the Settlement Fund and to the United

States, on the other hand, is “an unequivocal command.” See Dkt.

No. 73 at ¶¶ 22, 33. That the defendants might have to sell

properties at below fair market value does not vitiate their




                                            12
UNITED STATES V. WALDEN, ET AL.                                                    1:16CV42

        MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
      MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


obligation to comply with the clear and unambiguous terms of the

Consent Decree.

        Further,     as   the    United     States       emphasizes,        the    “innocent

persons” at issue in this case are the defendants’ former female

tenants and prospective tenants who have yet to be compensated

for    the    harms   they      suffered       as    a     result     of    Gary    Walden’s

conduct. Thus, the defendants have wholly failed to demonstrate

that they have undertaken reasonable and good faith efforts to

comply with the Consent Decree by “paying to the extent that

their    finances     would      allow.”       SBM     Inv.     Certificates,           2012    WL

706999, at *11.

        Finally, the defendants’ contention that they did not have

“full    knowledge        or    appreciation         of”      the    supposed      financial

impediments to their compliance is specious. See Dkt. No. 76 at

1. All the parties to the Consent Decree negotiated and agreed

to    terms   that    clearly      contemplated          the    defendants         would       pay

monies into the Settlement Fund and to the United States by a

date certain. Having been intimately involved in the lengthy

negotiations       that     resulted      in     the     settlement,        it     is    beyond

question      that    the      defendants      were      well       aware   of     their       own


                                            13
UNITED STATES V. WALDEN, ET AL.                                                    1:16CV42

       MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
     MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


financial circumstances at the time they obligated themselves to

the terms of the Consent Decree. For the same reasons, they also

have been fully aware of those obligations since that time.

       The evidence is clear and convincing that the defendants

have   knowingly      violated       the    terms       of    the    Consent       Decree   by

failing    to     deposit     $400,000.00        into        the    Settlement      Fund    to

compensate aggrieved persons, and failing to pay $100.000.00 in

civil penalties to the United States, both by January 18, 2018

(Dkt. No. 73 at ¶¶ 22, 33). Further, they have wholly failed to

satisfy    their     burden     of    proving       the      defense    of     a    “present

inability to pay.” The United States, therefore, has satisfied

its burden with regard to the third Ashcraft factor.

D.     The United States has suffered harm due to violations of
       the Consent Decree.

       Finally, the United States must establish that it suffered

harm as the result of the defendants’ violations of the Consent

Decree.    Ashcraft,     218    F.3d       at    301.     According      to    the    United

States, without the additional $400,000.00 the defendants are

required     to     deposit     into       the    Settlement          Fund,    it     cannot

adequately        compensate     all       of    the      victims       harmed       by     the

defendants’ violations of the Fair Housing Act (Dkt. No. 75 at

                                            14
UNITED STATES V. WALDEN, ET AL.                                        1:16CV42

         MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
       MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]


5). In addition to the fifteen (15) persons identified in the

Consent Decree, Dkt. No. 73 at App’x B, the United States is

investigating       whether      additional    aggrieved    persons   should   be

compensated from the Fund. See id. at 73; see also Dkt. No. 75-2

at ¶¶ 8-9. It asserts that, given the nature and extent of the

harm    inflicted    by    the    defendants,     the   $100.000.00   previously

deposited is insufficient to adequately compensate all aggrieved

persons    who   may      have    been   harmed    by   Gary   Walden’s   sexual

harassment, which occurred over a period of at least nine years

(Dkt. No. 75 at 5-6).

        In addition, the United States contends that it has clearly

suffered harm because of the loss of resources it has had to

expend to enforce the Decree and prosecute this motion. See

Summerville v. Local 77, No. 1:06CV00719, 2008 WL 3983118, at *5

(M.D.N.C. Aug. 26, 2008). The defendants have neither disputed

nor otherwise responded to this contention. The United States,

therefore, has satisfied its burden as to the fourth factor.

                                         IV.

        In conclusion, for the reasons discussed, the Court GRANTS

the motion of the United States (Dkt. No. 74) and HOLDS the


                                         15
UNITED STATES V. WALDEN, ET AL.                                     1:16CV42

      MEMORANDUM OPINION AND ORDER GRANTING UNITED STATES’S
    MOTION TO HOLD DEFENDANTS IN CIVIL CONTEMPT [DKT. NO. 74]

defendants in civil contempt. Furthermore, the Court ORDERS the

parties to submit briefs on the appropriate remedy in this case.

The United States shall file an opening brief no later than

March 15, 2019. The defendants shall respond by March 29, 2019.

The United States may file a reply no later than April 5, 2019.

     The Court   DIRECTS     the Clerk to transmit copies of this

Memorandum   Opinion   and   Order    to    counsel   of   record    and   the

guardian ad litem.

DATED: March 4, 2019

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                     16
